DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 25, the claim recites “the barrier layer and the overcoat layer interact with each other” in line 4. It is unclear what is meant by this phrase. What does this interaction entail? Are the layers simply being next to each other considered interacting? Clarification is respectfully requested.
With respect to claim 28, the claim recites “the barrier layer and the overcoat layer interact with each other” in line 4. It is unclear what is meant by this phrase. What does this interaction entail? Are the layers simply being next to each other considered 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 11-17, 20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2013/0183522 A1, “Takada”) in view of Uchida et .
With respect to claims 5, 11, and 25, Takada teaches a tape 1 having a support film 10 and an adhesive layer 20 ([0031]). Takada further teaches the support film 10 includes a support 11 made from a polyurethane in a film shape and a barrier layer 12, which is formed on one surface of the support 11 ([0032]). Takada additionally teaches the barrier layer 12 contains a layered inorganic compound and polyvinyl alcohol ([0038]). Takada additionally teaches the tape is an adhesive tape ([0030]), i.e. is an adhesive tape material.
Takada does not teach a barrier layer containing an aromatic isocyanate-based polyurethane, a layered inorganic compound, and a polyhydric alcohol formed on one surface of the support; nor an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent; nor where the adhesive layer is formed on the overcoat layer; nor wherein an average particle diameter of the layer compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Uchida teaches that a polyvinyl alcohol film, while being well known in the art, is not desirable and suffers from deteriorated gas barrier properties against oxygen in high humidity environments ([0004]), and teaches a polyurethane film having excellent gas barrier properties against water vapor, oxygen, and aromatics ([0007]). Uchida further teaches such polyurethane is prepared from an aromatic diisocyanate, i.e. aromatic 
Takada and Uchida are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier layer of Takada with the polyurethane film of Uchida in order to provide a gas barrier having excellent gas barrier properties against water vapor, oxygen, and aromatics (Uchida [0007]).
Takada in view of Uchida does not teach wherein the barrier layer includes a polyhydric alcohol, nor an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein the adhesive layer is formed on the overcoat layer, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Imaizumi teaches a gas barrier layer made from polyurethane and layered inorganic compound ([0045]) and the polyurethane has a solvent ([0047]) which includes glycerin ([0057]), i.e. polyhydric alcohol.
Takada in view of Uchida and Imaizumi are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane gas barrier layer of Takada in view of Uchida to contain glycerin as taught by Imaizumi in order to improve the coating layer forming property of the layer (Imaizumi [0057]).
Takada in view of Uchida and Imaizumi does not teach an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein the adhesive layer is formed on the overcoat layer, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Arai teaches an ethylene-vinyl alcohol copolymer, i.e. a polyvinyl alcohol, layer containing an organometallic compound, which forms a layer having excellent water resistance ([0089]). Arai further teaches the organometallic compound includes a titanium chelate, such as titanium lactate ([0091]). Additionally, Arai teaches a metal compound containing layer (gas barrier layer) 4, corresponding to the organometallic compound containing layer presently claimed, is layered underneath a primer layer 8 and on the same side of the primer layer 8 as support body 2, as shown in Fig. 1 below. Arai further teaches the primer layer serves to improve adhesion ([0113]) and thus corresponds to an adhesive layer.

    PNG
    media_image1.png
    176
    335
    media_image1.png
    Greyscale

Takada in view of Uchida and Imaizumi and Arai are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Takada in view of Uchida and 
Takada in view of Uchida, Imaizumi, and Arai does not disclose wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Shimoguchi teaches a resin having good gas barrier property ([0019]) made from a resin composition contains a resin (A) that has two or more hydroxyl functional groups per molecule (i.e., a polyol), a resin (B) that is an isocyanate compound having two or more isocyanate groups per molecule (i.e., a polyisocyanate), and an additive (C1) that is a plate-like inorganic compound ([0020]). It is well-known in the art that polyurethanes are the reaction products of polyols and polyisocyanates, and thus the resin of Shimoguchi is a polyurethane containing a plate-like inorganic compound. The plate-like inorganic compound includes montmorillonite, kaolinite, vermiculite, and mica ([0118]), which is identical to what Applicant uses as a layered inorganic compound (see instant specification, page 6, lines 15-16), and thus corresponds to the claimed layered inorganic compound. The plate-like inorganic compound has an average particle size, i.e. average particle diameter, of 0.1 µm or more for the purposes of improving adhesion strength ([0123]) and has an aspect ratio of 3 or more for the purposes of improving gas barrier properties ([0124]); these ranges overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Takada in view of Uchida, Imaizumi, and Arai and Shimoguchi are analogous inventions in the field of polyurethanes containing inorganic compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered inorganic compound of Takada in view of Uchida, Imaizumi, and Arai to have an average particle diameter and aspect ratio as taught by Shimoguchi, including values presently claimed, in order to improve the adhesion strength and enhance the gas barrier properties (Shimoguchi, [0123-0124]).
Regarding the placement of the ethylene-vinyl alcohol copolymer layer containing an organometallic compound, the examiner is of the opinion that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the ethylene-vinyl alcohol copolymer layer containing an organometallic compound anywhere in the structure, including on top of the gas barrier layer of Takada in view of Uchida, Imaizumi, Arai, and Shimoguchi. Thus, the ethylene-vinyl alcohol copolymer layer containing an organometallic compound would come into contact with at least a portion of the barrier layer. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that since Takada in view of Uchida, Imaizumi, Arai, and Shimoguchi teaches a tape, they would not want to hinder or destroy the adhesive layer, and would be inclined to place the ethylene-vinyl alcohol copolymer layer containing an organometallic compound below the adhesive layer, such that the adhesive layer is an outermost layer, save a peel-off 
Regarding the barrier layer and the overcoat layer interacting with each other, while there is no explicit disclosure from Takada in view of Uchida, Imaizumi, Arai, and Shimoguchi that the barrier layer and the overcoat layer interact with each other, given that Takada in view of Uchida, Imaizumi, Arai, and Shimoguchi discloses an identical article made of identical materials as that presently claimed, then it is clear the barrier layer and overcoat layer would necessarily inherently interact with each other as presently claimed.
With respect to claim 12, Arai teaches the organometallic compound includes organic titanium compounds ([0089]) including titanium chelate, i.e. an organic titanium chelating agent, which includes titanium lactate ([0091]).
With respect to claims 13 and 15,
With respect to claim 14, while there is no explicit teaching from Takada in view of Uchida, Imaizumi, Arai, and Shimoguchi of the content of the polyhydric alcohol in the barrier layer being 10 to 30 wt% with respect to a total amount of the polyurethane and layered inorganic compound, Imaizumi teaches the glycerin, i.e. polyhydric alcohol, is included so as to improve the coating layer forming property or coating property of the gas barrier layer coating ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any amount of polyhydric alcohol, including the amounts presently claimed, in order to provide a gas barrier layer with improved coating properties (Imaizumi, [0057]).
With respect to claim 16, Imaizumi teaches the polyhydric alcohol includes glycerin ([0057]).
With respect to claim 17, Uchida teaches the proportion of layered inorganic compound, i.e. synthetic mica [(0068)], relative to 100 parts by weight of the polyurethane resin, i.e. the isocyanate-based polyurethane, is about 50 parts by weight or less and teaches a range of from about 0.1 to 50 parts by weight ([0069]). Thus, assuming 100 g polyurethane and 0.1 g layered inorganic compound, there is 99.9% polyurethane (100*100/(100+0.1) ≈ 99.9%) and 0.1% layered inorganic compound (0.1*100/(100+0.1) ≈ 0.1%) to 66.7% polyurethane (100*100/(100+50) ≈ 66.7%) and 33.3% layered inorganic compound (50*100/(100+50) ≈ 33.3%). Thus, the weight ratio of the aromatic isocyanate-based polyurethane to the layered inorganic compound is from 99.9:0.1 to 66.7:33.3, which overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the weight ratio of the aromatic isocyanate-based polyurethane to the layered inorganic compound, including over values presently claimed, in order to provide a polyurethane having desired gas barrier properties (Uchida [0067]).
With respect to claim 20, Uchida teaches the layered inorganic compound includes synthetic mica ([0068]). Shimoguchi additionally teaches the mica may be synthetic ([0118]).
With respect to claim 24, Takada in view of Uchida, Arai, Imaizumi, and Shimoguchi discloses wherein a portion of the overcoat layer comes into contact with the barrier layer as set forth above. Uchida teaches the polyurethane can be prepared and coated using an aqueous dispersion by dispersing the polyurethane in water ([0039]) and the layered inorganic compound in water ([0067]) to form a dispersion, coating it to the desired base, and then drying the dispersion ([0071]); this corresponds to the formation of the barrier layer. Arai teaches the gas barrier layer has the layered inorganic compound and resin dispersed in a dispersion medium such as water ([0108-0109]); this corresponds to the formation of the overcoat layer. Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given Takada in view of Uchida, Arai, Imaizumi, and Shimoguchi meets the requirements of the claimed structure, Takada in view of Uchida, Arai, Imaizumi, and Shimoguchi clearly meets the requirements of the present claims.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2013/0183522 A1, “Takada”) in view of Uchida et al. (US 2003/0207122 A1, “Uchida”), Imaizumi (US 2005/0084686 A1), Shimoguchi et al. (US 2014/0329950 A1, “Shimoguchi”), and Hara et al. (US 2021/0079252 A1, “Hara”).
With respect to claim 23, Takada discloses a tape 1 having a support film 10 and an adhesive layer 20 ([0031]). Takada further discloses the support film 10 includes a support 11 made from a polyurethane in a film shape and a barrier layer 12, which is formed on one surface of the support 11 ([0032]). Takada additionally discloses the barrier layer 12 contains a layered inorganic compound and polyvinyl alcohol ([0038]). Takada additionally discloses the tape is an adhesive tape ([0030]), i.e. is an adhesive tape material.
Takada does not teach a barrier layer containing an aromatic isocyanate-based polyurethane, a layered inorganic compound, and a polyhydric alcohol formed on one surface of the support; nor an overcoat layer containing a polyvinyl alcohol and an 
Uchida teaches that a polyvinyl alcohol film, while being well known in the art, is not desirable and suffers from deteriorated gas barrier properties against oxygen in high humidity environments ([0004]), and teaches a polyurethane film having excellent gas barrier properties against water vapor, oxygen, and aromatics ([0007]). Uchida further teaches such polyurethane is prepared from an aromatic diisocyanate, i.e. aromatic isocyanate, and includes a layered inorganic compound ([0012]), which includes montmorillonite and mica ([0068]).
Takada in view of Uchida are analogous inventions in the field of gas barriers
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier layer of Takada with the polyurethane film of Uchida in order to provide a gas barrier having excellent gas barrier properties against water vapor, oxygen, and aromatics (Uchida, [0007]).
Takada in view of Uchida does not disclose wherein the barrier layer includes a polyhydric alcohol, nor an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein the adhesive layer is formed on the overcoat layer, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 
Imaizumi teaches a gas barrier layer made from polyurethane and layered inorganic compound ([0045]) and the polyurethane has a solvent ([0047]) which includes glycerin ([0057]), i.e. polyhydric alcohol.
Takada in view of Uchida and Imaizumi are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane gas barrier layer of Takada in view of Uchida to contain glycerin as taught by Imaizumi in order to improve the coating layer forming property of the layer (Imaizumi, [0057]).
Takada in view of Uchida and Imaizumi does not disclose an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater, nor wherein the overcoat layer consists of the polyvinyl alcohol and the organometallic chelating agent.
Shimoguchi teaches a resin having good gas barrier property ([0019]) made from a resin composition contains a resin (A) that has two or more hydroxyl functional groups per molecule (i.e., a polyol), a resin (B) that is an isocyanate compound having two or more isocyanate groups per molecule (i.e., a polyisocyanate), and an additive (C1) that is a plate-like inorganic compound ([0020]). It is well-known in the art that polyurethanes are the reaction products of polyols and polyisocyanates, and thus the resin of Shimoguchi is a polyurethane containing a plate-like inorganic compound. The plate-like prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Takada in view of Uchida and Imaizumi and Shimoguchi are analogous inventions in the field of polyurethanes containing inorganic compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered inorganic compound of Takada in view of Uchida and Imaizumi to have an average particle diameter and aspect ratio as taught by Shimoguchi, including values presently claimed, in order to improve the adhesion strength and enhance the gas barrier properties (Shimoguchi, [0123-0124]).
Takada in view of Uchida, Imaizumi, and Shimoguchi does not disclose an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein the overcoat layer consists of the polyvinyl alcohol and the organometallic chelating agent.
Hara teaches a coating composition containing a polyvinyl alcohol that is used in coating compositions for gas barrier films and adhesives ([0001-0002], [0009-0010]). The coating additionally contains a crosslinking agent selected from the group containing zirconium compounds and titanium compounds ([0039]). The zirconium compound includes zirconium oxynitrate, zirconium sulfate, zirconium halides, zirconium acetate, zirconium lactate ammonium, and zirconium chelate complexes ([0040]); the titanium compound includes titanium chelate complexes, diisopropoxy titanium bis(triethanol aminate), and titanium lactate ([0045]). These zirconium compounds and titanium compounds are identical to what Applicant uses as an organometallic chelating agent (see instant specification, page 8, lines 20-25), and thus correspond to the presently claimed organometallic chelating agent. The coating forms a layer that is excellent in uniformity, durability, and transparency ([0011]). No other components are required to be used in the coating composition of Hara, i.e. the coating composition consists of polyvinyl alcohol and organometallic chelating agent.
Takada in view of Uchida, Imaizumi, and Shimoguchi and Hara are analogous inventions in the field of gas barrier films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Takada in view of Uchida, Imaizumi, and Shimoguchi to contain the layer consisting of polyvinyl alcohol and organometallic chelating agent taught by Hara in order enhance the uniformity, durability, and transparency of the film (Hara, [0011]).
Regarding the placement of the polyvinyl alcohol layer containing an organometallic chelating agent, it would have been obvious to one of ordinary skill in .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2013/0183522 A1, “Takada”) in view of Uchida et al. (US 2003/0207122 A1, “Uchida”), Imaizumi (US 2005/0084686 A1), Shimoguchi et al. (US 2014/0329950 A1, “Shimoguchi”) and Isawa et al. (JP 2002-047443 A, “Isawa”). It is noted that the disclosure of Isawa is based off a machine translation of the reference included with this action.
With respect to claim 23, Takada discloses a tape 1 having a support film 10 and an adhesive layer 20 ([0031]). Takada further discloses the support film 10 includes a support 11 made from a polyurethane in a film shape and a barrier layer 12, which is formed on one surface of the support 11 ([0032]). Takada additionally discloses the barrier layer 12 contains a layered inorganic compound and polyvinyl alcohol ([0038]). 
Takada does not teach a barrier layer containing an aromatic isocyanate-based polyurethane, a layered inorganic compound, and a polyhydric alcohol formed on one surface of the support; nor an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent; nor where the adhesive layer is formed on the overcoat layer; nor wherein an average particle diameter of the layer compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater; nor wherein the overcoat layer consists of the polyvinyl alcohol and the organometallic chelating agent.
Uchida teaches that a polyvinyl alcohol film, while being well known in the art, is not desirable and suffers from deteriorated gas barrier properties against oxygen in high humidity environments ([0004]), and teaches a polyurethane film having excellent gas barrier properties against water vapor, oxygen, and aromatics ([0007]). Uchida further teaches such polyurethane is prepared from an aromatic diisocyanate, i.e. aromatic isocyanate, and includes a layered inorganic compound ([0012]), which includes montmorillonite and mica ([0068]).
Takada in view of Uchida are analogous inventions in the field of gas barriers
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier layer of Takada with the polyurethane film of Uchida in order to provide a gas barrier having excellent gas barrier properties against water vapor, oxygen, and aromatics (Uchida, [0007]).
Takada in view of Uchida does not disclose wherein the barrier layer includes a polyhydric alcohol, nor an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein the adhesive layer is formed on the overcoat layer, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater, nor wherein the overcoat layer consists of the polyvinyl alcohol and the organometallic chelating agent.
Imaizumi teaches a gas barrier layer made from polyurethane and layered inorganic compound ([0045]) and the polyurethane has a solvent ([0047]) which includes glycerin ([0057]), i.e. polyhydric alcohol.
Takada in view of Uchida and Imaizumi are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane gas barrier layer of Takada in view of Uchida to contain glycerin as taught by Imaizumi in order to improve the coating layer forming property of the layer (Imaizumi, [0057]).
Takada in view of Uchida and Imaizumi does not disclose an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater, nor wherein the overcoat layer consists of the polyvinyl alcohol and the organometallic chelating agent.
Shimoguchi teaches a resin having good gas barrier property ([0019]) made from a resin composition contains a resin (A) that has two or more hydroxyl functional groups prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Takada in view of Uchida and Imaizumi and Shimoguchi are analogous inventions in the field of polyurethanes containing inorganic compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered inorganic compound of Takada in view of Uchida and Imaizumi to have an average particle diameter and aspect ratio as taught by Shimoguchi, including values presently claimed, in order to improve the adhesion strength and enhance the gas barrier properties (Shimoguchi, [0123-0124]).
Takada in view of Uchida, Imaizumi, and Shimoguchi does not disclose an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein the overcoat layer consists of the polyvinyl alcohol and the organometallic chelating agent.
Isawa teaches gas barrier films ([0001]). The gas barrier film maintains its gas barrier properties to oxygen and water vapor under high-humidity conditions and is harmless to the human body (Abstract). The gas barrier film is made from a polyvinyl alcohol-based resin (a) and a compound (b) containing a metal atom (Abstract). The polyvinyl alcohol-based resin (a) includes polyvinyl alcohol ([0004]). The component (b) is a metal chelate compound ([0009]) where the metal includes zirconium and titanium and groups for the chelate can be a variety of organic groups ([0010]), and thus the component (b) corresponds to the presently claimed organometallic chelating agent. No other components are required to be used in the coating composition of Isawa, i.e. the coating composition consists of polyvinyl alcohol and organometallic chelating agent.
Takada in view of Uchida, Imaizumi, and Shimoguchi and Isawa are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Takada in view of Uchida, Imaizumi, and Shimoguchi to contain the layer consisting of polyvinyl alcohol and organometallic chelating agent taught by Isawa in order to enhance the oxygen and water vapor barrier properties of the film under high-humidity environments (Isawa, Abstract).
Regarding the placement of the polyvinyl alcohol layer containing an organometallic chelating agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the layer anywhere in the structure, including on top of the gas barrier layer. Thus, the polyvinyl alcohol layer containing an organometallic chelating agent would come into contact with at least a portion of the barrier layer. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would recognized that since Takada in view of Uchida, Imaizumi, Shimoguchi, and Isawa discloses a tape, they would not want to hinder or destroy the adhesive layer, and would be inclined to place the polyvinyl alcohol layer containing an organometallic chelating agent below the adhesive layer, such that the adhesive layer is an outermost layer, save a peel-off member which protects the adhesive layer until adhesion is desired (Takada, [0051]), so the layered structure would function as tape.

Claims 9-10 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2013/0183522 A1, “Takada”) in view of Uchida et al. (US 2003/0207122 A1, “Uchida”), Arai et al. (JP 2012-210805 A, “Arai”), and Shimoguchi et al. (US 2014/0329950 A1, “Shimoguchi”). It is noted that the teachings of Arai are based off a machine translation of the reference included with the non-final Office action mailed 17 September 2020.
With respect to claims 9-10 and 28, Takada teaches a tape made of a support 11, which is made by preparing a support made of a polyurethane ([0053]); the support is a film-shaped polyurethane ([0032]). Takada further teaches a barrier layer formed on 
Takada does not teach wherein the barrier layer contains an aromatic isocyanate-based polyurethane and a layered inorganic compound, nor a step for forming an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Uchida teaches that a polyvinyl alcohol film, while being well known in the art, is not desirable and suffers from deteriorated gas barrier properties against oxygen in high humidity environments ([0004]), and teaches a polyurethane film having excellent gas barrier properties against water vapor, oxygen, and aromatics ([0007]). Uchida further teaches such polyurethane is prepared from an aromatic diisocyanate, i.e. aromatic isocyanate, and includes a layered inorganic compound ([0012]), which includes montmorillonite and mica ([0068]).
Takada and Uchida are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier layer of Takada to be the aromatic isocyanate-based polyurethane layer containing a layered inorganic compound of Uchida in order to provide a gas barrier having excellent gas barrier properties against water vapor, oxygen, and aromatics (Uchida [0007]). As a result of the combination of Takada and Uchida, a barrier layer containing an aromatic isocyanate-based polyurethane and a layered inorganic compound would be formed on one surface of the support.
Takada in view of Uchida does not teach a step in which an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent is formed so as to come into contact with at least a portion of the barrier layer, wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Arai teaches an ethylene-vinyl alcohol copolymer, i.e. a polyvinyl alcohol, layer containing an organometallic compound, which forms a layer having excellent water resistance ([0089]). Arai further teaches the organometallic compound includes a titanium chelate, such as titanium lactate ([0091]). Additionally, Arai teaches a metal compound containing layer (gas barrier layer) 4, corresponding to the organometallic compound containing layer presently claimed, is layered underneath a primer layer 8 and on the same side of the primer layer 8 as support body 2, as shown in Fig. 1 below. Arai further teaches the primer layer serves to improve adhesion ([0113]) and thus corresponds to an adhesive layer.

    PNG
    media_image1.png
    176
    335
    media_image1.png
    Greyscale

Takada in view of Uchida and Arai are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Takada in view of Uchida to 
Takada in view of Uchida and Arai does not disclose wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Shimoguchi teaches a resin having good gas barrier property ([0019]) made from a resin composition contains a resin (A) that has two or more hydroxyl functional groups per molecule (i.e., a polyol), a resin (B) that is an isocyanate compound having two or more isocyanate groups per molecule (i.e., a polyisocyanate), and an additive (C1) that is a plate-like inorganic compound ([0020]). It is well-known in the art that polyurethanes are the reaction products of polyols and polyisocyanates, and thus the resin of Shimoguchi is a polyurethane containing a plate-like inorganic compound. The plate-like inorganic compound includes montmorillonite, kaolinite, vermiculite, and mica ([0118]), which is identical to what Applicant uses as a layered inorganic compound (see instant specification, page 6, lines 15-16), and thus corresponds to the claimed layered inorganic compound. The plate-like inorganic compound has an average particle size, i.e. average particle diameter, of 0.1 µm or more for the purposes of improving adhesion strength ([0123]) and has an aspect ratio of 3 or more for the purposes of improving gas barrier properties ([0124]); these ranges overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Takada in view of Uchida and Arai and Shimoguchi are analogous inventions in the field of polyurethanes containing inorganic compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered inorganic compound of Takada in view of Uchida and Arai to have an average particle diameter and aspect ratio as taught by Shimoguchi, including values presently claimed, in order to improve the adhesion strength and enhance the gas barrier properties (Shimoguchi, [0123-0124]).
While there is no explicit teaching from Takada in view of Uchida, Arai, and Shimoguchi of a step for forming the ethylene-vinyl alcohol copolymer layer containing an organometallic compound such that it comes into contact with at least a portion of the barrier layer, the examiner is of opinion that one of ordinary skill in the art would form the layer anywhere in the structure, including on top of, i.e. coming into contact with at least a portion of, the barrier layer. Further, given that Takada in view of Uchida, Arai, and Shimoguchi teaches a tape, one of ordinary skill in the art would be directed towards placing the ethylene-vinyl alcohol copolymer layer containing an organometallic compound below the adhesive layer such that the adhesive layer is the outermost layer so the layered structure performs its duties as an adhesive tape. The ethylene-vinyl alcohol (EVOH) copolymer layer containing an organometallic compound corresponds to the overcoat layer presently claimed, and thus when the adhesive layer is formed as the outermost layer atop the EVOH copolymer layer containing an organometallic compound, it is formed on the overcoat layer as claimed.
Regarding the barrier layer and the overcoat layer interacting with each other, while there is no explicit disclosure from Takada in view of Uchida, Arai, and Shimoguchi of the barrier layer and overcoat layer interacting with each other, given that Takada in view of Uchida, Arai, and Shimoguchi discloses an identical article made from identical components as that presently claimed, it is clear that the barrier layer and overcoat layer would necessarily inherently interact with each other as presently claimed.
With respect to claim 27, Takada in view of Uchida, Arai, and Shimoguchi discloses wherein a portion of the overcoat layer comes into contact with the barrier layer as set forth above. Uchida teaches the polyurethane can be prepared and coated using an aqueous dispersion by dispersing the polyurethane in water ([0039]) and the layered inorganic compound in water ([0067]) to form a dispersion, coating it to the desired base, and then drying the dispersion ([0071]); this corresponds to the formation of the barrier layer. Arai teaches the gas barrier layer has the layered inorganic compound and resin dispersed in a dispersion medium such as water ([0108-0109]); this corresponds to the formation of the overcoat layer. Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given Takada in view of Uchida, Arai, and Shimoguchi meets the requirements of the claimed structure, Takada in view of Uchida, Arai, and Shimoguchi clearly meets the requirements of the present claims.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2013/0183522 A1, “Takada”) in view of Uchida et al. (US 2003/0207122 A1, “Uchida”), Arai et al. (JP 2012-210805 A, “Arai”), Imaizumi (US 2005/0084686 A1), and Shimoguchi et al. (US 2014/0329950 A1, “Shimoguchi”) as applied to claim 5 above, and further in view of PubChem (Titanium) and Chemical Book (titanium lactate). It is noted that the teachings of Arai are based off a machine translation of the reference included with the non-final Office action mailed 17 September 2020.
With respect to claim 18, Arai teaches the metal content of the ethylene-vinyl alcohol copolymer (EVOH) layer containing organometallic compound is 2 to 8% by mass titanium (Arai, [0093]). As evidenced by PubChem, the molar mass of titanium is 47.87 g/mol (PubChem, page 1, “Molecular Weight”). As evidenced by Chemical Book, titanium lactate – which Arai teaches as an organometallic titanium compound ([0091]) – contains 1 titanium atom and thus 1 mol of titanium lactate has 1 mol of titanium present, and titanium lactate has a molar mass of 404.147 g/mol (Chemical Book, page 1, “titanium lactate structure” and “Formula Weight”). Therefore, assuming there is 100 
With respect to claim 19,.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2013/0183522 A1, “Takada”) in view of Uchida et al. (US 2003/0207122 A1, “Uchida”), Shimoguchi et al. (US 2014/0329950 A1, “Shimoguchi”), and Hara et al. (US 2021/0079252 A1, “Hara”).
With respect to claim 26, Takada discloses a tape 1 having a support film 10 and an adhesive layer 20 ([0031]). Takada further discloses the support film 10 includes a support 11 made from a polyurethane in a film shape and a barrier layer 12, which is formed on one surface of the support 11 ([0032]). Takada additionally discloses the barrier layer 12 contains a layered inorganic compound and polyvinyl alcohol ([0038]). Takada additionally discloses the tape is an adhesive tape ([0030]), i.e. is an adhesive tape material.
Takada does not disclose wherein the barrier layer contains an aromatic isocyanate-based polyurethane and a layered inorganic compound, nor a step for forming an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater, nor wherein the overcoat layer consists of the polyvinyl alcohol and the organometallic chelating agent.
Uchida teaches that a polyvinyl alcohol film, while being well known in the art, is not desirable and suffers from deteriorated gas barrier properties against oxygen in high humidity environments ([0004]), and teaches a polyurethane film having excellent gas barrier properties against water vapor, oxygen, and aromatics ([0007]). Uchida further teaches such polyurethane is prepared from an aromatic diisocyanate, i.e. aromatic 
Takada in view of Uchida are analogous inventions in the field of gas barriers
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier layer of Takada to be the aromatic isocyanate-based polyurethane layer containing a layered inorganic compound of Uchida in order to provide a gas barrier having excellent gas barrier properties against water vapor, oxygen, and aromatics (Uchida, [0007]). As a result of the combination of Takada and Uchida, a barrier layer containing an aromatic isocyanate-based polyurethane and a layered inorganic compound would be formed on one surface of the support.
Takada in view of Uchida does not disclose a step in which an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent is formed so as to come into contact with at least a portion of the barrier layer, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater, nor wherein the overcoat layer consists of the polyvinyl alcohol and the organometallic chelating agent.
Shimoguchi teaches a resin having good gas barrier property ([0019]) made from a resin composition contains a resin (A) that has two or more hydroxyl functional groups per molecule (i.e., a polyol), a resin (B) that is an isocyanate compound having two or more isocyanate groups per molecule (i.e., a polyisocyanate), and an additive (C1) that is a plate-like inorganic compound ([0020]). It is well-known in the art that polyurethanes are the reaction products of polyols and polyisocyanates, and thus the resin of prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Takada in view of Uchida and Shimoguchi are analogous inventions in the field of polyurethanes containing inorganic compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered inorganic compound of Takada in view of Uchida to have an average particle diameter and aspect ratio as taught by Shimoguchi, including values presently claimed, in order to improve the adhesion strength and enhance the gas barrier properties (Shimoguchi, [0123-0124]).
Takada in view of Uchida and Shimoguchi does not disclose a step in which an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent is formed so as to come into contact with at least a portion of the barrier layer, nor wherein 
Hara teaches a coating composition containing a polyvinyl alcohol that is used in coating compositions for gas barrier films and adhesives ([0001-0002], [0009-0010]). The coating additionally contains a crosslinking agent selected from the group containing zirconium compounds and titanium compounds ([0039]). The zirconium compound includes zirconium oxynitrate, zirconium sulfate, zirconium halides, zirconium acetate, zirconium lactate ammonium, and zirconium chelate complexes ([0040]); the titanium compound includes titanium chelate complexes, diisopropoxy titanium bis(triethanol aminate), and titanium lactate ([0045]). These zirconium compounds and titanium compounds are identical to what Applicant uses as an organometallic chelating agent (see instant specification, page 8, lines 20-25), and thus correspond to the presently claimed organometallic chelating agent. The coating forms a layer that is excellent in uniformity, durability, and transparency ([0011]). No other components are required to be used in the coating composition of Hara, i.e. the coating composition consists of polyvinyl alcohol and organometallic chelating agent.
Takada in view of Uchida and Shimoguchi and Hara are analogous inventions in the field of gas barrier films. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Takada in view of Uchida and Shimoguchi to contain the layer consisting of polyvinyl alcohol and organometallic chelating agent taught by Hara in order enhance the uniformity, durability, and transparency of the film (Hara, [0011]).
While there is no explicit disclosure from Takada in view of Uchida, Shimoguchi, and Hara regarding a step for forming the polyvinyl alcohol layer containing an organometallic compound such that it comes into contact with at least a portion of the barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the layer anywhere in the structure, including on top of, i.e. coming into contact with at least a portion of, the barrier layer. Further, given that Takada in view of Uchida, Shimoguchi, and Hara discloses a tape, one of ordinary skill in the art would be directed towards place the polyvinyl alcohol layer containing an organometallic chelating agent below the adhesive layer such that the adhesive layer is the outermost layer so the layered structure performs its duties as an adhesive tape. The polyvinyl alcohol layer containing an organometallic chelating agent corresponds to the overcoat layer presently claimed, and thus when the adhesive layer is formed as the outermost layer atop the polyvinyl alcohol layer containing an organometallic chelating agent, it is formed on the overcoat layer as claimed.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2013/0183522 A1, “Takada”) in view of Uchida et al. (US 2003/0207122 A1, “Uchida”), Shimoguchi et al. (US 2014/0329950 A1, “Shimoguchi”), and Isawa et al. (JP 2002-047443 A, “Isawa”). It is noted that the disclosure of Isawa is based off a machine translation of the reference included with this action.
With respect to claim 26, Takada discloses a tape 1 having a support film 10 and an adhesive layer 20 ([0031]). Takada further discloses the support film 10 includes a support 11 made from a polyurethane in a film shape and a barrier layer 12, which is 
Takada does not disclose wherein the barrier layer contains an aromatic isocyanate-based polyurethane and a layered inorganic compound, nor a step for forming an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater, nor wherein the overcoat layer consists of the polyvinyl alcohol and the organometallic chelating agent.
Uchida teaches that a polyvinyl alcohol film, while being well known in the art, is not desirable and suffers from deteriorated gas barrier properties against oxygen in high humidity environments ([0004]), and teaches a polyurethane film having excellent gas barrier properties against water vapor, oxygen, and aromatics ([0007]). Uchida further teaches such polyurethane is prepared from an aromatic diisocyanate, i.e. aromatic isocyanate, and includes a layered inorganic compound ([0012]), which includes montmorillonite and mica ([0068]).
Takada in view of Uchida are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier layer of Takada with the polyurethane film of Uchida in order to provide a gas barrier having excellent gas barrier properties against water vapor, oxygen, and aromatics (Uchida, [0007]).
Takada in view of Uchida does not disclose a step in which an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent is formed so as to come into contact with at least a portion of the barrier layer, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater, nor wherein the overcoat layer consists of the polyvinyl alcohol and the organometallic chelating agent.
Shimoguchi teaches a resin having good gas barrier property ([0019]) made from a resin composition contains a resin (A) that has two or more hydroxyl functional groups per molecule (i.e., a polyol), a resin (B) that is an isocyanate compound having two or more isocyanate groups per molecule (i.e., a polyisocyanate), and an additive (C1) that is a plate-like inorganic compound ([0020]). It is well-known in the art that polyurethanes are the reaction products of polyols and polyisocyanates, and thus the resin of Shimoguchi is a polyurethane containing a plate-like inorganic compound. The plate-like inorganic compound includes montmorillonite, kaolinite, vermiculite, and mica ([0118]), which is identical to what Applicant uses as a layered inorganic compound (see instant specification, page 6, lines 15-16), and thus corresponds to the claimed layered inorganic compound. The plate-like inorganic compound has an average particle size, i.e. average particle diameter, of 0.1 µm or more in order to improve adhesion strength ([0123]) and has an aspect ratio of 3 or more for the purposes of improving gas barrier properties ([0124]); these ranges overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Takada in view of Uchida and Shimoguchi are analogous inventions in the field of polyurethanes containing inorganic compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered inorganic compound of Takada in view of Uchida to have an average particle diameter and aspect ratio as taught by Shimoguchi, including values presently claimed, in order to improve the adhesion strength and enhance the gas barrier properties (Shimoguchi, [0123-0124]).
Takada in view of Uchida and Shimoguchi does not disclose a step in which an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent is formed so as to come into contact with at least a portion of the barrier layer, nor wherein the overcoat layer consists of the polyvinyl alcohol and the organometallic chelating agent.
Isawa teaches gas barrier films ([0001]). The gas barrier film maintains its gas barrier properties to oxygen and water vapor under high-humidity conditions and is harmless to the human body (Abstract). The gas barrier film is made from a polyvinyl alcohol-based resin (a) and a compound (b) containing a metal atom (Abstract). The polyvinyl alcohol-based resin (a) includes polyvinyl alcohol ([0004]). The component (b) is a metal chelate compound ([0009]) where the metal includes zirconium and titanium and groups for the chelate can be a variety of organic groups ([0010]), and thus the component (b) corresponds to the presently claimed organometallic chelating agent. No 
Takada in view of Uchida and Shimoguchi and Isawa are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Takada in view of Uchida, Imaizumi, and Shimoguchi to contain the layer consisting of polyvinyl alcohol and organometallic chelating agent taught by Isawa in order to enhance the oxygen and water vapor barrier properties of the film under high-humidity environments (Isawa, Abstract).
While there is no explicit disclosure from Takada in view of Uchida, Shimoguchi, and Isawa regarding a step for forming the polyvinyl alcohol layer containing an organometallic compound such that it comes into contact with at least a portion of the barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the layer anywhere in the structure, including on top of, i.e. coming into contact with at least a portion of, the barrier layer. Further, given that Takada in view of Uchida, Shimoguchi, and Isawa discloses a tape, one of ordinary skill in the art would be directed towards place the polyvinyl alcohol layer containing an organometallic chelating agent below the adhesive layer such that the adhesive layer is the outermost layer so the layered structure performs its duties as an adhesive tape. The polyvinyl alcohol layer containing an organometallic chelating agent corresponds to the overcoat layer presently claimed, and thus when the adhesive .

Claims 5, 11, 13-17, 20-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2013/0183522 A1, “Takada”) in view of Uchida et al. (US 2003/0207122 A1, “Uchida”), Imaizumi (US 2005/0084686 A1), Shiho et al. (US 2003/0187113 A1, “Shiho”), and Shimoguchi et al. (US 2014/0329950 A1, “Shimoguchi”). 
With respect to claims 5, 11, 21, and 25 Takada discloses a tape 1 having a support film 10 and an adhesive layer 20 ([0031]). Takada further discloses the support film 10 includes a support 11 made from a polyurethane in a film shape and a barrier layer 12, which is formed on one surface of the support 11 ([0032]). Takada additionally discloses the barrier layer 12 contains a layered inorganic compound and polyvinyl alcohol ([0038]). Takada additionally discloses the tape is an adhesive tape ([0030]), i.e. is an adhesive tape material.
Takada does not disclose a barrier layer containing an aromatic isocyanate-based polyurethane, a layered inorganic compound, and polyhydric alcohol formed on one surface of the support; nor an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent; nor where the adhesive layer is formed on the overcoat layer; nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Uchida teaches that a polyvinyl alcohol film, while being well known in the art, is not desirable and suffers from deteriorated gas barrier properties against oxygen in high 
Takada and Uchida are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier layer of Takada with the polyurethane film of Uchida in order to provide a gas barrier having excellent gas barrier properties against water vapor, oxygen, and aromatics (Uchida, [0007]).
Takada in view of Uchida does not disclose wherein the barrier layer includes a polyhydric alcohol, nor an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein the adhesive layer is formed on the overcoat layer, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Imaizumi teaches a gas barrier layer made from polyurethane and layered inorganic compound ([0045]) and the polyurethane has a solvent ([0047]) which includes glycerin ([0057]), i.e. polyhydric alcohol.
Takada in view of Uchida and Imaizumi are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane gas barrier layer of .
Takada in view of Uchida and Imaizumi does not disclose an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor wherein the adhesive layer is formed on the overcoat layer, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Shiho teaches a gas barrier coating composition comprising: (a) a polyvinyl alcohol resin; and (b) a metal alcoholate of the formula Rm1M(OR2)n where M is Ti, Zr, or Al, R1 is C1-8 organic group, R2 is C1-5 alkyl, C1-6 acyl, or phenyl, and m and n are 0 or more, with m+n representing the valence of M, or a chelate compound of the metal alcoholate compound, producing a coating exhibiting small oxygen permeability under high humidity conditions, exhibiting superior adhesion to substrates, and is non-toxic (Abstract). Shiho teaches the polyvinyl alcohol resin is a homopolymer of vinyl alcohol ([0016]), i.e. is a polyvinyl alcohol homopolymer. The chelate compound of the metal alcoholate compound corresponds to the organometallic chelating agent presently claimed since M is Ti, Zr, or Al, i.e. metals. Shiho additionally teaches the gas barrier coating film is used as an overcoat layer ([0218]).
Takada in view of Uchida and Imaizumi and Shiho are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Takada in view of Uchida and 
Takada in view of Uchida, Imaizumi, and Shiho does not disclose wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Shimoguchi teaches a resin having good gas barrier property ([0019]) made from a resin composition contains a resin (A) that has two or more hydroxyl functional groups per molecule (i.e., a polyol), a resin (B) that is an isocyanate compound having two or more isocyanate groups per molecule (i.e., a polyisocyanate), and an additive (C1) that is a plate-like inorganic compound ([0020]). It is well-known in the art that polyurethanes are the reaction products of polyols and polyisocyanates, and thus the resin of Shimoguchi is a polyurethane containing a plate-like inorganic compound. The plate-like inorganic compound includes montmorillonite, kaolinite, vermiculite, and mica ([0118]), which is identical to what Applicant uses as a layered inorganic compound (see instant specification, page 6, lines 15-16), and thus corresponds to the claimed layered inorganic compound. The plate-like inorganic compound has an average particle size, i.e. average particle diameter, of 0.1 µm or more in order to improve the adhesion strength ([0123]) and has an aspect ratio of 3 or more for the purposes of improving gas barrier properties ([0124]); these ranges overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Takada in view of Uchida, Imaizumi, and Shiho and Shimoguchi are analogous inventions in the field of polyurethanes containing inorganic compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered inorganic compound of Takada in view of Uchida, Imaizumi, and Shiho to have an average particle diameter and aspect ratio as taught by Shimoguchi, including values presently claimed, in order to improve the adhesion strength and enhance the gas barrier properties (Shimoguchi, [0123-0124]).
Regarding the placement of the overcoat layer, it is the examiner’s position that one of ordinary skill in the art, recognizing the adhesive layer serves to bond the article to a substrate, would place the overcoat layer beneath the adhesive layer but atop the remaining layers, i.e. atop the barrier layer, in order to not destroy the adhesive layer of Takada in view of Uchida, Imaizumi, Shiho, and Shimoguchi and allowing the overcoat layer to act as an overcoat layer. Thus, the overcoat layer is in contact with at least a portion of the barrier layer as presently claimed.
Regarding the barrier layer and overcoat layer interacting with each other, while there is no explicit disclosure from Takada in view of Uchida, Imaizumi, Shiho, and Shimoguchi regarding the barrier layer and overcoat layer interacting with each other, given the references disclose an identical article made from identical materials as that presently claimed, then it is clear the barrier layer and overcoat layer would necessarily inherently interact with each other as presently claimed.
With respect to claims 13 and 15, while there is no explicit disclosure from Takada in view of Uchida, Imaizumi, Shiho, and Shimoguchi of the content of the 
With respect to claim 14, while there is no explicit disclosure from Takada in view of Uchida, Imaizumi, Shiho, and Shimoguchi of the content of the polyhydric alcohol in the barrier layer being 10 to 30 wt% with respect to a total amount of the polyurethane and layered inorganic compound, Imaizumi teaches the glycerin, i.e. polyhydric alcohol, is included so as to improve the coating layer forming property or coating property of the gas barrier layer coating ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any amount of polyhydric alcohol, including the amounts presently claimed, in order to provide a gas barrier layer with improved coating properties (Imaizumi, [0057]).
With respect to claim 16, Imaizumi teaches the polyhydric alcohol includes glycerin ([0057]).
With respect to claim 17, Uchida teaches the proportion of layered inorganic compound, i.e. synthetic mica [(0068)], relative to 100 parts by weight of the polyurethane resin, i.e. the isocyanate-based polyurethane, is about 50 parts by weight prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the weight ratio of the aromatic isocyanate-based polyurethane to the layered inorganic compound, including over values presently claimed, in order to provide a polyurethane having desired gas barrier properties (Uchida [0067]).
With respect to claim 20, Uchida teaches the layered inorganic compound includes synthetic mica ([0068]). Shimoguchi additionally teaches the inorganic compound includes mica, which may be natural or synthetic ([0118]).
With respect to claim 24, Takada in view of Uchida, Imaizumi, Shiho, and Shimoguchi discloses wherein a portion of the overcoat layer comes into contact with the barrier layer as set forth above. Uchida teaches the polyurethane can be prepared and coated using an aqueous dispersion by dispersing the polyurethane in water ([0039]) and the layered inorganic compound in water ([0067]) to form a dispersion, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given Takada in view of Uchida, Imaizumi, Shiho, and Shimoguchi meets the requirements of the claimed structure, Takada in view of Uchida, Imaizumi, Shiho, and Shimoguchi clearly meets the requirements of the present claims.

Claims 9-10, 22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2013/0183522 A1, “Takada”) in view of Uchida et .
With respect to claims 9-10, 22, and 28, Takada discloses a tape made of a support 11, which is made by preparing a support made of a polyurethane ([0053]); the support is a film-shaped polyurethane ([0032]). Takada further discloses a barrier layer formed on one surface of the support ([0032]). Takada discloses the barrier layer contains a layered inorganic compound and polyvinyl alcohol ([0038]).
Takada does not disclose wherein the barrier layer contains an aromatic isocyanate-based polyurethane and a layered inorganic compound, nor a step for forming an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent, nor a step for forming an adhesive layer on the overcoat layer, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Uchida teaches that a polyvinyl alcohol film, while being well known in the art, is not desirable and suffers from deteriorated gas barrier properties against oxygen in high humidity environments ([0004]), and teaches a polyurethane film having excellent gas barrier properties against water vapor, oxygen, and aromatics ([0007]). Uchida further teaches such polyurethane is prepared from an aromatic diisocyanate, i.e. aromatic isocyanate, and includes a layered inorganic compound ([0012]), which includes montmorillonite and mica ([0068]).
Takada and Uchida are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier layer of Takada to be the 
Takada in view of Uchida does not disclose a step in which an overcoat layer containing a polyvinyl alcohol and an organometallic chelating agent is formed so as to come into contact with at least a portion of the barrier layer, nor a step for forming an adhesive layer on the overcoat layer, nor wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Shiho teaches a gas barrier coating composition comprising: (a) a polyvinyl alcohol resin; and (b) a metal alcoholate of the formula Rm1M(OR2)n where M is Ti, Zr, or Al, R1 is C1-8 organic group, R2 is C1-5 alkyl, C1-6
Takada in view of Uchida and Imaizumi and Shiho are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Takada in view of Uchida and Imaizumi to have an overcoat layer as taught by Shiho in order to further reduce oxygen permeability under high humidity conditions (Shiho, Abstract).
Takada in view of Uchida and Shiho does not disclose wherein an average particle diameter of the layered inorganic compound is 3 µm or greater and an aspect ratio of the layered inorganic compound is 100 or greater.
Shimoguchi teaches a resin having good gas barrier property ([0019]) made from a resin composition contains a resin (A) that has two or more hydroxyl functional groups per molecule (i.e., a polyol), a resin (B) that is an isocyanate compound having two or more isocyanate groups per molecule (i.e., a polyisocyanate), and an additive (C1) that is a plate-like inorganic compound ([0020]). It is well-known in the art that polyurethanes are the reaction products of polyols and polyisocyanates, and thus the resin of Shimoguchi is a polyurethane containing a plate-like inorganic compound. The plate-like inorganic compound includes montmorillonite, kaolinite, vermiculite, and mica ([0118]), which is identical to what Applicant uses as a layered inorganic compound (see instant specification, page 6, lines 15-16), and thus corresponds to the claimed layered inorganic compound. The plate-like inorganic compound has an average particle size, i.e. average particle diameter, of 0.1 µm or more in order to improve the adhesion strength ([0123]) and has an aspect ratio of 3 or more for the purposes of improving gas barrier properties ([0124]); these ranges overlap the presently claimed ranges. As set prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Takada in view of Uchida and Shiho and Shimoguchi are analogous inventions in the field of polyurethanes containing inorganic compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered inorganic compound of Takada in view of Uchida and Shiho to have an average particle diameter and aspect ratio as taught by Shimoguchi, including values presently claimed, in order to improve the adhesion strength and enhance the gas barrier properties (Shimoguchi, [0123-0124]).
Regarding the placement of the overcoat layer, it is the examiner’s position that one of ordinary skill in the art, recognizing the adhesive layer serves to bond the article to a substrate, would place, i.e. form, the overcoat layer beneath the adhesive layer but atop the remaining layers, i.e. atop the barrier layer, in order to not destroy the adhesive layer of Takada in view of Uchida, Shiho, and Shimoguchi and to allow the overcoat layer to act as an overcoat layer. Thus, the overcoat layer is in contact with at least a portion of the barrier layer as presently claimed, and the adhesive layer would be formed on the overcoat layer.
Regarding the barrier layer and overcoat layer interacting with each other, while there is no explicit disclosure from Takada in view of Uchida, Shiho, and Shimoguchi regarding the barrier layer and overcoat layer interacting with each other, given the references disclose an identical article made from identical materials as that presently 
With respect to claim 27, Takada in view of Uchida, Shiho, and Shimoguchi discloses wherein a portion of the overcoat layer comes into contact with the barrier layer as set forth above. Uchida teaches the polyurethane can be prepared and coated using an aqueous dispersion by dispersing the polyurethane in water ([0039]) and the layered inorganic compound in water ([0067]) to form a dispersion, coating it to the desired base, and then drying the dispersion ([0071]); this corresponds to the formation of the barrier layer. Shiho teaches the gas barrier layer is formed by hydrolyzing the component (b) in water and mixing the resulting hydrolysate with the component (a) ([0022-0024]); this corresponds to the formation of the overcoat layer presently claimed where water is the dispersion medium because the component (b) and component (a) both are in water and then coated. Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given Takada .

Response to Arguments
Applicant’s arguments filed 20 October 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues Takada, Uchida, Arai, Imaizumi, and Shiho do not disclose or suggest a layered compound having the claimed properties of the average particle diameter and aspect ratio. Applicant further argues Takada, Uchida, Arai, Imaizumi, and Shiho does not provide any reason to employ the claimed layered compound having the claimed properties to provide a predictable result, and argues the claimed properties provide unpredictably good results due to the labyrinthine effect of the layered inorganic compound having a flat structure such that one of ordinary skill in the art would not have arrived at the claimed invention, and points to the specification page 6, lines 16-19 for support. The examiner respectfully disagrees.
In response to Applicant’s argument regarding Takada, Uchida, Arai, Imaizumi and Shiho not disclosing the claimed properties of the layered inorganic compound,
Shimoguchi teaches a resin having good gas barrier property made from a resin composition formed from a polyol (A), a polyisocyanate (B), and an additive (C1) ([0019-0020]). It is well-known in the art that polyurethanes are the reaction products of polyols and polyisocyanates, and thus the resin of Shimoguchi is a polyurethane containing a plate-like inorganic compound. The plate-like inorganic compound includes montmorillonite, kaolinite, vermiculite, and mica ([0118]), which is identical to what Applicant uses as a layered inorganic compound (see instant specification, page 6, lines 15-16), and thus corresponds to the claimed layered inorganic compound. The plate-like inorganic compound has an average particle size, i.e. average particle diameter, of 0.1 µm or more ([0123]) and has an aspect ratio of 3 or more for the purposes of improving gas barrier properties ([0124]); these ranges overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered inorganic compound to have an average particle diameter and aspect ratio as taught by Shimoguchi, including values presently claimed, in order to enhance the gas barrier properties (Shimoguchi, [0124]).
In response to Applicant’s argument of unexpectedly good results, this is not found persuasive because Shimoguchi teaches the high aspect ratio, i.e. flat shape, improves the barrier performance due to a labyrinth effect of oxygen ([0124]), and thus Applicant’s finding is not unexpected. Regardless, it would have been obvious to one of 
Further, Applicant did not specifically point to any examples set forth in the specification to support their position of unexpected results, so it is not clear what examples (if any) Applicant is relying on to support their position. It is noted that Experiment 1 discloses a barrier layer with and without a layered inorganic compound, as does Experiment 10. However, it is noted that the data is not commensurate in scope with the scope of the present claims.
Specifically, Experiment 1 uses a barrier layer with a specific aromatic isocyanate-based polyurethane in a specific amount and one specific layered inorganic compound with one average particle diameter and one aspect ratio in a specific amount while the present claims broadly encompass any aromatic isocyanate-based polyurethane in any amount and any inorganic compound with a range of particle diameter and aspect ratio in any amount. Further, these examples do not appear to use polyhydric alcohol in the barrier layer as required in the present claims. Additionally, the data uses one specific support film and no overcoat layer while the claims encompass any support film and require and overcoat layer.
Similarly, Experiment 10 uses a barrier layer with a specific aromatic isocyanate-based polyurethane in a specific amount and two specific layered inorganic compounds with specific average particle diameter and aspect ratio in a specific amount while the present claims broadly encompass any aromatic isocyanate-based polyurethane in any .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787